Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 11/04/2021.  Claims 8-9, 11, 13 and 20 are canceled, claims 23-25 are newly added, and Claims 1-12, 14-19, and 21-25 are pending and have been considered below.

Objection
3.	Claims 1 and 21 are objected to because of the following informalities: “..the first display area including one or more prioritized reminder messages, and the second display area including…” and should be “..the first display area includes one or more prioritized reminder messages, and the second display area includes…” Appropriate correction is requested.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4-5, 8-9, 14, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2008/0235335) in view of Hardy et al. (US Gruber et al. (US 2012/0311585) and further in view of Junqua et al. (US 2013/0179472).

Claim 1. Erdal discloses a method comprising:
acquiring a received reminder message of a task type (in response to receiving a message sent from a first user to a second user, processing logic determines whether the message is an actionable message (e.g., based on due date, reply-by date, duration, action/event identifier)) ([0108],[0092]); 
identifying whether the received reminder message is a common reminder message based on whether a mode label is included in the received reminder message (processing logic determines whether the message is an actionable message (e.g., based on due date, reply-by date, duration, action/event identifier. If it is determined the message is an actionable message, at block 1402, processing logic displays or causes a client of the second user to display the message in a first display panel as a dedicated panel.  Otherwise, at block 1403, the message is displayed in a regular inbox of the second user)) ([0108], [0092]);
displaying the common reminder message in a second display area in a reminder message display page while task information of the common reminder message is hidden in response to determining that no mode label is included in the received reminder message (Otherwise, at block 1403, the message is displayed in a regular inbox of the second user)) ([0108]) [Wherein the message does not contain any of those based on due date, reply-by date, duration, action/event identifier so it goes to regular inbox], wherein the reminder message display page includes a first display area and the second display area, the first display area includes one or 
Erdal does not explicitly disclose automatically moving the common reminder message from the second display area to the first display area, displaying the task information of the common reminder message in the first display area, and switching the common reminder message into a prioritized reminder message., when a time interval to a deadline corresponding to the common reminder message is less than a preset time length.
However, Gruber discloses automatically moving the common reminder message from the second display area to the first display area, displaying the task information of the common reminder message in the first display area, and switching the common reminder message into a prioritized reminder message., when a time interval to a deadline corresponding to the common reminder message is less than a preset time length ([0127], fig. 6) [wherein section 610 shows a plurality of tasks/appts before a deadline which is less than preset time length]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to provide user intelligent reminders and tasks in electronic to-do lists.

Claim 4. Erdal and Gruber disclose the method of claim 2, Gruber further discloses comprising: switching the prioritized reminder message to the common reminder message according to a received trigger operation for the first identifier ([0140]-[0141]). One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Erdal and Gruber disclose the method of claim 2, Gruber further discloses comprising: switching the common reminder message to the prioritized reminder message according to a received trigger operation for the second identifier ([0140]-[0141]). One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Claim 8. Erdal and Gruber disclose the method of claim 1, Erdal further discloses comprising displaying a detail of the prioritized reminder message ([0091]). 

Claim 9. Erdal and Gruber disclose the method of claim 8, Erdal further discloses wherein: displaying the detail of the prioritized reminder message comprises displaying task information of the prioritized reminder message (the actionable message placed in a dedicated folder 601 with actionable message metadata such as reply-by date, due date, and duration 603 (as well as other regular metadata such as subjects), while the non-actionable messages are placed in another folder 602 with regular metadata (e.g., subjects, dates) of the messages 604., ([0093]).

Claim 14. Erdal and Gruber disclose the method of claim 1, Erdal further discloses comprising: arranging the plurality of prioritized reminder messages displayed according to a corresponding receiving time sequence (fig. 17).

Claim 21 represents the computer readable media of claim 1 and is rejected along the same rationale.

.

6.	Claim(s) 2, 6-7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdal (US 2015/0112749) in view of Gruber et al. (US 2012/0311585) and further in view of Hintermeister et al. (US 2008/0235335).

Claim 2. Erdal and Gruber disclose the method of claim 1, but fail to explicitly disclose comprising: displaying a first identifier corresponding to a pin-to-top mode in a display range of the prioritized reminder message; and displaying a second identifier corresponding to the common mode in a display range of the common reminder message, the first identifier being different from the second identifier.
However Hintermeister discloses displaying a first identifier corresponding to a pin-to-top mode in a display range of the prioritized reminder message; and displaying a second identifier corresponding to the common mode in a display range of the common reminder message, the first identifier being different from the second identifier (figs. 3,ab). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to facilitate up-to-date message information without undue burden.

Claim 6. Erdal and Gruber disclose the method of claim 1, but fail to explicitly disclose wherein when the reminder message display page is in a list form, the first display area is located at a top of the list, and the second display area is located below the first display area.
Hintermeister discloses when the reminder message display page is in a list form, the first display area is located at a top of the list, and the second display area is located below the first display area (figs. 3a,b). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to facilitate up-to-date message information without undue burden.

Claim 7. Erdal and Gruber disclose the method of claim 1, but fail to explicitly disclose wherein the display mode is configured by a sender or a receiver of the received reminder message. 
However Hintermeister discloses wherein the display mode is configured by a sender or a receiver of the received reminder message ([0029]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to facilitate up-to-date message information without undue burden.

Claim 23 represents the computer readable media of claim 2 and is rejected along the same rationale.

7.	Claim(s) 10-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdal (US 2015/0112749) in view of Gruber et al. (US 2012/0311585) and further in view of Hardy et al. (US 2009/0144655).

Erdal and Gruber disclose the method of claim 1, but fail to explicitly disclose comprising displaying a thumbnail of the common reminder message. 
However, Hardy discloses displaying a thumbnail of the common reminder message (fig.5 item 304). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to allow user to provide a user-friendly reminder of important task in case these messages pushed out of display region.

Claim 11. Erdal Gruber and Hardy disclose the method of claim 10, Hardy further discloses wherein displaying the thumbnail of the common reminder message comprises hiding the task information of the common reminder message ([0097]). One would have been motivated to do so to allow user to provide a user-friendly reminder of important task in case these messages pushed out of display region.

Claim 12. Erdal Gruber and Hardy disclose the method of claim 11, Hardy further discloses comprising: determining that the common reminder message is triggered; and displaying the task information of the common reminder message in a corresponding detail page (the user can highlight the message of interest and depress the thumbwheel 310 to access a menu (not shown) that provides several options for processing the message, such as reply, delete, store, and the like as is commonly known by those skilled in the art) ([0066]). One would have been motivated to do so to allow user to provide a user-friendly reminder of important task in case these messages pushed out of display region.

Erdal and Gruber disclose the one or more computer readable media of claim 21, Hardy further discloses comprising wherein displaying the common reminder message in the second display area comprises displaying a thumbnail of the common reminder message.
However, Hardy discloses displaying a thumbnail of the respective common reminder message (fig.5 item 304). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to allow user to provide a user-friendly reminder of important task in case these messages pushed out of display region.

8.	Claim(s) 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Erdal (US 2015/0112749) in view of Gruber et al. (US 2012/0311585) in view of Hintermeister et al. (US 2008/0235335) and further in view of of Satterfield et al. (US 7,472,357).

Claim 3. Erdal and Gruber and Hintermeister disclose the method of claim 2, but fail to explicitly disclose wherein: the first identifier comprises a pushpin icon in a pinned state; and the second identifier comprises a pushpin icon in a non-pinned state.
However, Satterfield discloses the first identifier comprises a pushpin icon in a pinned state; and the second identifier comprises a pushpin icon in a non-pinned state (col. 7, lines 42-50 and claim 14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so in to allow user to provide a user-friendly reminder of important task.

.

9.	Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (US 2009/0144655) in view of Erdal (US 2015/0112749) and further in view of Gruber (US 2012/0311585.

Claim 15. Hardy discloses a method comprising:
displaying a reminder message creation page that includes a mode switching identifier (figs. 7,8);
configuring a common reminder message to be in a common mode according to a first trigger operation for a mode switching identifier ([0078], fig 8) the common reminder message being of a task type having a deadline ([0087]); and
sending the common reminder message to a target object ([0019],[0027]) wherein the common reminder message is automatically switched to a prioritized reminder message ([0078],[0084]) 
Hardy does not explicitly disclose 
wherein the common reminder message is displayed in a second display area in a reminder message display page of the target object while task information of the common reminder message is hidden, and when a time interval to the deadline corresponding to the common reminder message is less than a preset length the common reminder message is automatically moved from the second display area to a first display area in the reminder message display page 
However, Erdal discloses wherein the common reminder message is displayed in a second display area in a reminder message display page of the target object while task information of the common reminder message is hidden (Otherwise, at block 1403, the message is displayed in a regular inbox of the second user)) ([0108]) [Wherein the message does not contain any of those based on due date, reply-by date, duration, action/event identifier so it goes to regular inbox]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hardy. One would have been motivated to do so to provide a simple, , easy to use and secure communication environment.
However, Gruber discloses when a time interval to the deadline corresponding to the common reminder message is less than a preset length the common reminder message is automatically moved from the second display area to a first display area in the reminder message display page of the target object the task information of the common reminder message is displayed in the first display area, and the common reminder message is switched into a prioritized reminder message. ([0127], fig. 6) [wherein section 610 shows a plurality of tasks/appts before a deadline which is less than preset time length]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Erdal. One would have been motivated to do so to provide user intelligent reminders and tasks in electronic to-do lists.

Claim 16. Hardy Erdal and Gruber disclose the method of claim 15, Hardy further discloses wherein the first display area in the reminder message display page of the target object comprises a plurality of prioritized reminder messages (fig. 5).

Claim 17. Hardy Erdal and Gruber disclose the method of claim 16, Hardy further discloses wherein the second display area is different from the first display area (fig. 3).

Claim 18. Hardy Erdal and Gruber disclose the method of claim 15, Gruber further discloses comprising: 
when the reminder message creation page comprises a task start identifier, configuring the common reminder message as the task type according to a trigger operation for the task start identifier ([0127]); displaying a pre-hidden task configuration option for the common reminder message near the task start identifier ([0129], fig. 6); and configuring task information of the common reminder message according to a received configuration operation for the task configuration option ([0124]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature Hardy. One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Claim 19. Hardy Erdal and Gruber disclose the method of claim 18, Gruber further discloses wherein the task information comprises at least one of the following: the deadline; and a task reminding moment before the deadline (fig. 6). One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Response to Arguments
10.	Applicant's arguments filed 11/04/2021 have been fully considered but they are moot in light of new ground of rejection(s).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171